Exhibit 10.68

Execution Version

SECOND AMENDMENT TO GUARANTEE AND COLLATERAL AGREEMENTS

This SECOND AMENDMENT TO GUARANTEE AND COLLATERAL AGREEMENTS (this “Amendment”)
is entered into as of this 31st day of December, 2008 by Cheniere Midstream
Holdings, Inc., a Delaware corporation (“Cheniere Midstream Holdings”), Sabine
Pass Tug Services, LLC, a Delaware limited liability company (“Sabine Pass Tug
Services”), Cheniere LNG, Inc., a Delaware corporation (“Cheniere LNG”),
Cheniere LNG Terminals, Inc., a Delaware corporation (“Cheniere LNG Terminals”),
Cheniere Marketing, LLC (formerly known as Cheniere Marketing, Inc.), a Delaware
limited liability company (“Cheniere Marketing”), the Lenders (as defined below)
signatory hereto and The Bank of New York Mellon, as collateral agent (in such
capacity and together with its successors, the “Collateral Agent”). All
capitalized terms used in this Amendment and not otherwise defined herein have
the meanings ascribed to such terms in the Guarantee and Collateral Agreements
(as defined below).

Preliminary Statements

A. Cheniere Common Units Holding, LLC, a Delaware limited liability company (the
“Borrower”) has entered into that certain Credit Agreement dated as of
August 15, 2008 by and among the Borrower, The Bank of New York Mellon, as
administrative agent (in such capacity and together with its successors, the
“Administrative Agent”), certain affiliates of the Borrower signatory thereto
and the lenders party thereto from time to time (the “Lenders”) (as the same may
be amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”).

B. In connection with the Credit Agreement, Cheniere Midstream Holdings, Sabine
Pass Tug Services and certain of their affiliates have entered into that certain
Guarantee and Collateral Agreement (Non-Crest Entities) dated as of August 15,
2008 (as the same may be amended, restated, supplemented or otherwise modified
from time to time, the “Non-LNG Entities Guarantee and Collateral Agreement”).

C. In connection with the Credit Agreement, Cheniere LNG, Cheniere LNG
Terminals, Cheniere Marketing and certain of their affiliates have entered into
that certain Guarantee and Collateral Agreement (Crest Entities) dated as of
August 15, 2008 (as the same may be amended, restated, supplemented or otherwise
modified from time to time, the “LNG Entities Guarantee and Collateral
Agreement” and collectively with the Non-LNG Entities Guarantee and Collateral
Agreement, the “Guarantee and Collateral Agreements”).

D. Cheniere Midstream Holdings is the sole shareholder of Cheniere LNG Services,
Inc., a Delaware corporation (“Cheniere LNG Services”); and Cheniere LNG
Services is the sole member of Sabine Pass Tug Services.

E. Cheniere Midstream Holdings intends to dissolve Cheniere LNG Services, and
upon such dissolution Cheniere Midstream Holdings will become the sole member of
Sabine Pass Tug Services.



--------------------------------------------------------------------------------

F. The parties hereto desire to modify the Non-LNG Entities Guarantee and
Collateral Agreement so that Cheniere Midstream Holdings shall grant to the
Collateral Agent (for the ratable benefit of the Secured Parties) a security
interest in the in the membership interests in Sabine Pass Tug Services.

G. Cheniere LNG Terminals is the sole member of Cheniere Marketing.

H. Cheniere LNG Terminals intends to transfer one percent (1%) of the membership
interests in Cheniere Marketing to Cheniere LNG.

I. The parties hereto desire to modify the LNG Entities Guarantee and Collateral
Agreement so that Cheniere LNG shall grant to the Collateral Agent (for the
ratable benefit of the Secured Parties) a security interest in the membership
interests owned by it in Cheniere Marketing.

NOW THEREFORE, in consideration of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
Cheniere Midstream Holdings, Sabine Pass Tug Services, Cheniere LNG Terminals,
Cheniere LNG, Cheniere Marketing (collectively, the “Cheniere Parties”), the
Administrative Agent, the Collateral Agent and the Required Lenders hereby agree
as follows:

 

1. Amendments to the Non-LNG Entities Guarantee and Collateral Agreement.
Effective immediately upon the dissolution (which shall occur on the date
hereof) of Cheniere LNG Services, Schedule 4.07(a) of the Non-LNG Entities
Guarantee and Collateral Agreement is hereby amended to show Cheniere Midstream
Holdings as the Grantor of the Pledged Equity Interests of Sabine Pass Tug
Services and to remove all references showing Cheniere LNG Services as a Grantor
with respect to such Pledged Equity Interests, and accordingly Schedule 4.07(a)
to the Non-LNG Entities Guarantee and Collateral Agreement is hereby deleted and
replaced with Schedule 4.07(a) as attached hereto.

 

2. Amendments to the LNG Entities Guarantee and Collateral Agreement. Effective
immediately upon the transfer (which shall occur on the date hereof) to Cheniere
LNG of the one percent (1%) membership interest in Cheniere Marketing as
described above, Schedule 4.07(a) to the Non-LNG Entities Guarantee and
Collateral Agreement shall be deleted and replaced with Schedule 4.07(a) as
attached hereto.

 

3. Reference to and Effect Upon the Loan Documents.

 

  (a) Except as specifically set forth above, the Guarantee and Collateral
Agreements and the other Loan Documents shall remain in full force and effect
and are hereby ratified and confirmed.

 

  (b) Any reference in any Loan Document to the Guarantee and Collateral
Agreements shall be a reference to the Guarantee and Collateral Agreements as
modified by this Amendment, and any reference in any Loan Document to any other
Loan Document shall be a reference to such referenced Loan Document as modified
by this Amendment.



--------------------------------------------------------------------------------

  (c) This Amendment is a Loan Document. The provisions of Section 9.15 of the
Credit Agreement shall apply with like effect to this Amendment.

 

4. Effectiveness. The effectiveness of this Amendment is subject to the
satisfaction of each the following conditions precedent:

 

  (a) Execution. The Administrative Agent shall have received duly executed and
delivered counterparts of this Amendment that, when taken together, bear the
signatures of the Cheniere Parties, the Required Lenders, the Administrative
Agent and the Collateral Agent.

 

  (b) Representations and Warranties. The representations and warranties
contained herein shall be true and correct in all respects.

 

  (c) Necessary Consents. Each Cheniere Party shall have obtained all material
consents necessary or advisable in connection with the transactions contemplated
by this Amendment.

Notwithstanding anything to the contrary in this Amendment, each Lender by
delivering its signature page to this Amendment shall be deemed to have
acknowledged receipt of and consented to and approved the Amendment and each
other document required to be approved by any Agent or any Lender, as
applicable, on the date such Lender delivers its signature to this Amendment and
the Administrative Agent shall be entitled to rely on such confirmation.

 

5. Reference to and Effect Upon the Loan Documents.

 

  (a) Except as specifically set forth above, each of the LNG Entities Guarantee
and Collateral Agreement and the Non-LNG Entities Guarantee and Collateral
Agreement and the other Loan Documents shall remain in full force and effect and
are hereby ratified and confirmed.

 

  (b) Any reference in any Loan Document to the LNG Entities Guarantee and
Collateral Agreement and the Non-LNG Entities Guarantee and Collateral Agreement
shall be a reference to the LNG Entities Guarantee and Collateral Agreement and
the Non-LNG Entities Guarantee and Collateral Agreement as modified by this
Amendment, and any reference in any Loan Document to any other Loan Document
shall be a reference to such referenced Loan Document as modified by this
Amendment.

 

  (c) This Amendment is a Loan Document.

 

6.

Further Assurances. Each Cheniere Party hereby agrees to authorize, execute and
deliver all additional instruments, certificates, financing statements,
agreements or documents, and take all such actions as the Administrative Agent,
the Collateral Agent or the



--------------------------------------------------------------------------------

  Required Lenders may reasonably request for the purposes of implementing or
effectuating the provisions of this Amendment.

 

7. Governing Law. THIS AMENDMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF NEW YORK.

 

8. Headings. Section headings in this Amendment are included herein for
convenience of reference only and shall not constitute part of this Amendment
for any other purposes.

 

9. Counterparts. This Amendment may be executed by all parties hereto in any
number of separate counterparts each of which may be delivered in original,
facsimile or other electronic (e.g., “.pdf”) form, and all of such counterparts
taken together constitute one instrument.

 

10. Severability. In case any one or more of the provisions contained in this
Amendment shall for any reason be held to be invalid, illegal or unenforceable
in any respect, such invalidity, illegality, or unenforceability shall not
affect any other provision hereof, and this Amendment shall be construed as if
such invalid, illegal, or unenforceable provision had never been contained
herein.

 

11. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVES TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING
TO THIS AMENDMENT OR ANY OTHER LOAN DOCUMENTS AND FOR ANY COUNTERCLAIM THEREIN.

 

12. Final Agreement of the Parties. THIS AMENDMENT, THE CREDIT AGREEMENT AND THE
OTHER LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT
BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE
PARTIES.

[Remainder of this page intentionally left blank]



--------------------------------------------------------------------------------

CHENIERE MIDSTREAM HOLDINGS, INC. By:   /s/ Graham A. McArthur   Name: Graham A.
McArthur   Title: Treasurer SABINE PASS TUG SERVICES, LLC By:   /s/ Graham A.
McArthur   Name: Graham A. McArthur   Title: Treasurer CHENIERE LNG, INC. By:  
/s/ Graham A. McArthur   Name: Graham A. McArthur   Title: Treasurer CHENIERE
LNG TERMINALS, INC. By:   /s/ Graham A. McArthur   Name: Graham A. McArthur  
Title: Treasurer CHENIERE MARKETING, LLC By:   /s/ Graham A. McArthur   Name:
Graham A. McArthur   Title: Treasurer



--------------------------------------------------------------------------------

BLACKSTONE DISTRESSED SECURITIES FUND L.P., as a Lender By: Blackstone
Distressed Securities Advisors L.P., its Investment Manager By   /s/ George Fan
Name:   George Fan Title:   Authorized Signatory



--------------------------------------------------------------------------------

GSO SPECIAL SITUATIONS FUND LP, as a Lender By: GSO Capital Partners LP, its
investment advisor By:   /s/ George Fan Name:   George Fan Title:   Chief Legal
Officer GSO COF FACILITY LLC, as a Lender By: GSO Capital Partners LP as
Portfolio Manager By:   /s/ George Fan Name:   George Fan Title:   Chief Legal
Officer GSO CREDIT OPPORTUNITIES FUND (HELIOS), L.P., as a Lender By: GSO
Capital Partners LP, its investment advisor By:   /s/ George Fan Name:   George
Fan Title:   Chief Legal Officer GSO SPECIAL SITUATIONS OVERSEAS MASTER FUND
LTD., as a Lender By: GSO Capital Partners LP, its investment advisor By:   /s/
George Fan Name:   George Fan Title:   Chief Legal Officer



--------------------------------------------------------------------------------

SCORPION CAPITAL PARTNERS, LP, as a Lender By: Scorpion GP, LLC By:   /s/ Nuno
Brandolini Name:   Nuno Brandolini Title:   Manager



--------------------------------------------------------------------------------

THE BANK OF NEW YORK MELLON, as Collateral Agent By:   /s/ Stephen K. O’Neal
Name:   Stephen K. O’Neal Title:   Managing Director



--------------------------------------------------------------------------------

SCHEDULE 4.07(a) TO GUARANTEE AND COLLATERAL AGREEMENT

(NON-CREST ENTITIES)

DESCRIPTION OF PLEDGED EQUITY INTERESTS

 

I. Pledged LLC Interests

 

Grantor

  

Issuer

   # of Shares
Owned    Total Shares
Outstanding    % of
Ownership
Interest     Certificate No.
(if any) Cheniere Midstream Holdings, Inc.    Sabine Pass Tug Services, LLC   
100 units    100 units    100 %   2 Cheniere Pipeline Company   
Cheniere Pipeline GP Interests, LLC    100    100    100 %   1    Grand Cheniere
Pipeline, LLC    100 units    100 units    100 %   1

 

II.     Pledged Partnership Interests

 

             

Grantor

  

Issuer

   Type of
Partnership
Interest    Total Shares
Outstanding    % of
Ownership
Interest     Certificate No.
(if any) Cheniere Common Units Holding, LLC    Cheniere Energy Partners, L.P.   
10,891,357
common units    26,416,357
common units    41.22959
% of the
common
units  
 
 
    0048 and 0049 Cheniere Pipeline GP Interests, LLC    Cheniere Creole Trail
Pipeline, L.P.    General
Partnership
Interest    N/A    0 %   uncertificated    Cheniere Corpus Christi Pipeline,
L.P.    General
Partnership
Interest    N/A    0 %   uncertificated Cheniere Southern Trail GP, Inc.   
Cheniere Southern Trail Pipeline, L.P.    General
Partnership
Interests    N/A    0 %   uncertificated Grand Cheniere Pipeline, LLC   
Cheniere Creole Trail Pipeline, L.P.    Limited
Partnership
Interest    N/A    100 %   1    Cheniere Corpus Christi Pipeline, L.P.   
Limited
Partnership
Interest    N/A    100 %   uncertificated



--------------------------------------------------------------------------------

Grantor

  

Issuer

   Type of
Partnership
Interest    Total Shares
Outstanding    % of
Ownership
Interest     Certificate No.
(if any)    Cheniere Southern Trail Pipeline, L.P.    Limited
Partnership
Interest    N/A    100 %   uncertificated

 

III. Pledged Stock

 

Grantor

  

Issuer

   # of Shares
Owned    Total Shares
Outstanding    % of
Ownership
Interest     Certificate
No.    Par Value Cheniere Midstream Holdings, Inc.    Cheniere LNG Services,
Inc.    1,000    1,000    100 %   2    $ 0.01    Cheniere Energy Operating Co.,
Inc.    1,000    1,000    100 %   49     
  No Par
Value    Cheniere Pipeline Company    1,000    1,000    100 %   6    $ 0.01   
Cheniere Supply & Marketing, Inc.    1,000    1,000    100 %   3    $ 0.01
Cheniere Pipeline Company    Cheniere Southern Trail GP, Inc.    1,000    1,000
   100 %   1    $ 0.01



--------------------------------------------------------------------------------

SCHEDULE 4.07(a) TO GUARANTEE AND COLLATERAL AGREEMENT

(CREST ENTITIES)

DESCRIPTION OF PLEDGED EQUITY INTERESTS

 

I. Pledged LLC Interests

 

Grantor

  

Issuer

   # of Shares
Owned    Total Shares
Outstanding    % of
Ownership
Interest     Certificate No.
(if any) Cheniere Energy Shared Services, Inc.    Cheniere LNG O&M Services, LLC
   1,000 units    1,000 units    100 %   uncertificated Cheniere LNG, Inc.   
Corpus Christi LNG, LLC    333 units    1,000 units    33.3 %   4    Cheniere
Marketing, LLC    10    1,000 units    1 %   3 Cheniere LNG Holdings, LLC   
Cheniere Common Units Holding, LLC    1,000 units    1,000 units    100 %   1
Cheniere LNG Terminals, Inc.    Cheniere LNG Holdings, LLC    1,000 units   
1,000 units    100 %   3    Corpus Christi LNG, LLC    667 units    1,000 units
   66.7 %   5    Cheniere Marketing, LLC    990    1,000 units    99 %   2

 

II. Pledged Partnership Interests

 

Grantor

  

Issuer

   Type of
Partnership
Interest    Total Shares
Outstanding    % of
Ownership
Interest     Certificate No.
(if any) Cheniere LNG, Inc.    Creole Trail LNG, L.P.    General
Partnership
Interest    N/A    0 %   uncertificated Cheniere LNG Terminals, Inc.    Creole
Trail LNG, L.P.    Limited
Partnership
Interest    N/A    100 %   uncertificated

 

III. Pledged Stock

 

Grantor

  

Issuer

   # of
Shares
Owned    Total Shares
Outstanding    % of
Ownership
Interest     Certificate
No.    Par Value Cheniere Energy, Inc.    Cheniere LNG, Inc.    1,000    1,000
   100 %   3    $ 0.01



--------------------------------------------------------------------------------

Grantor

  

Issuer

   # of
Shares
Owned    Total Shares
Outstanding    % of
Ownership
Interest     Certificate
No.    Par Value    Cheniere Energy Shared Services, Inc.    1,000    1,000   
100 %   5    $ 0.01    Cheniere Midstream Holdings, Inc.    1,000    1,000   
100 %   1    $ 0.01 Cheniere LNG, Inc.    Cheniere LNG Terminals, Inc.    1,000
   1,000    100 %   4    $ .01